Howard, J.
— The contract, as stated by the plaintiff, rests upon an illegal consideration, and was, apparently, intended to aid in carrying into effect a transaction prohibited by law. It falls within the prohibition of the R. S., (c. 158, § 16,) and consequently, is unlawful. Its enforcement would involve a violation of law, and, therefore, it cannot be enforced.
Whether compensation for professional services rendered under an agreement, like that, supposed in this case, can be recovered, is not now presented for consideration.

Plaintiff nonsuit.

Shepley, C. J., and Tenney, Wells and Appleton, J. J., concurred.